DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “other puncturing means” in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouéry (US 495,777) (of record) and Majumdar et al. (US 2020/0331305) (of record).

Regarding claim 16, Bouéry discloses a method of protecting a tubeless tire from punctures (Figs. 5-7) (Col. 1 lines 13-18), comprising: attaching a plurality of flexible flaps (i.e. flags) (Figs. 1-8: a) to an inner surface of the tubeless tire (Figs. 5-6: F) via a cement (i.e. adhesive) arranged between a fixed widthwise edge of the flexible flag (Figs. 1-8: c) and the inner surface (Col. 1 lines 22-26; Col. 2 lines 55-65), wherein: the flexible flags are configured to seal a hole in the tubeless tire (Col. 1 lines 13-18, 27-38; Col. 2 lines 63-66), in response to an occurrence of the hole (Figs. 5-7), the attaching step includes attaching each of the individual flexible flags (Figs. 2-5: a) in an orientation in which the fixed widthwise edge (Figs. 2-5: c) extends parallel to a width direction of the tubeless tire (Figs. 2-5) (Col. 2 lines 70-72), the fixed widthwise edge of the flexible flags extends a length that is more than one-half the spacing between inner sidewalls of the tubeless tire (Fig. 5).
Bouéry further illustrates that the plurality of flexible flaps (i.e. flags) are attached to the inner surface of the tubeless tire in an overlapping manner, wherein each of the fixed widthwise edges are applied to the inner surface such that the adjacent flag overlaps it. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that the plurality of flexible flaps (i.e. flags) must be attached individually to an inner surface of the tubeless tire so as to achieve the overlapping orientation of the flags. 
However, Bouéry does not expressly recite peeling from individual flexible flags of a plurality of flexible flags a protective backing that covers an adhesive on a fixed widthwise edge of the individual flexible flags so as to expose the adhesive on the individual flexible flag. 
Majumdar teaches applying a foam to the inner surface of a tire, wherein an adhesive is applied to adhere the foam to the inner surface of the tire, and wherein the adhesive can have an optional release agent coated paper cover/backing that can be removed prior to applying the foam to the inner surface of the tire ([0029]). Moreover, it is generally known in the art to prevent contamination of adhesive and sealant layers in tires by providing thin films (i.e. backings) ([0010]). In other words, it is generally known in the tire art to provide removable backings to components that are attached to tire inner surfaces so as to protect the adhesive from contamination prior to attachment to the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bouéry in order to provide a protective backing that is removed from an adhesive present on the plurality of flexible flags prior to the attaching step so as to protect the adhesive and prevent contamination before attachment, as taught by Majumdar. 

Regarding claim 22, Majumdar further teaches that in addition to the adhesive present on the tire component, additional strips of adhesive may also be included to provide additional adhesion ([0073]). In other words, it is generally known in the tire art to provide additional adhesive to components that are attached to tire inner surfaces so as to provide additional adhesion. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Bouéry in order to provide an additional adhesive in a configuration wherein the adhesive between the fixed widthwise edge of the flexible flag and the inner surface of the tubeless tire comprises a combination of the additional adhesive and the adhesive present on the flexible flag so as to provide additional adhesive, as taught by Majumdar. 

Allowable Subject Matter
Claims 14, 17-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 14. In particular, the limitations “peeling individual flexible flags from a stack of a plurality of flexible flags, wherein the plurality of flexible flags are held together by an adhesive on a fixed widthwise edge of the individual flexible flags; and attaching individually the plurality of flexible flags to an inner surface of the tubeless tire, via the adhesive arranged between the a fixed widthwise edge of the individual flexible flag and the inner surface of the tubeless tire, wherein: … the attaching step includes attaching each of the individual flexible flags in an orientation in which the fixed widthwise edge extends parallel to a width direction of the tubeless tire, the fixed widthwise edge of the flexible flags extends a length that is more than one-half the spacing between inner sidewalls of the tubeless tire.”
Claims 17-21 and 23-24 are allowable by dependence on claim 14. 
The closest prior art of record is considered to be Bouéry (US 495,777) (of record). 
As discussed in the previous Office Action of record, Bouéry discloses a method of protecting a tubeless tire from punctures (Figs. 5-7) (Col. 1 lines 13-18), comprising: attaching a plurality of flexible flaps (i.e. flags) (Figs. 1-8: a) to an inner surface of the tubeless tire (Figs. 5-6: F) via a cement (i.e. adhesive) arranged between a fixed widthwise edge of the flexible flag (Figs. 1-8: c) and the inner surface (Col. 1 lines 22-26; Col. 2 lines 55-65), wherein: the flexible flags are configured to seal a hole in the tubeless tire (Col. 1 lines 13-18, 27-38; Col. 2 lines 63-66), in response to an occurring of the hole (Figs. 5-7), the attaching step includes attaching the flexible flags (Figs. 2-5: a) in an orientation in which the fixed widthwise edge (Figs. 2-5: c) extends parallel to a width direction of the tubeless tire (Figs. 2-5) (Col. 2 lines 70-72), the fixed widthwise edge of the flexible flags extends a length that is more than one-half the spacing between inner sidewalls of the tubeless tire (Fig. 5). However, Bouéry does not expressly recite the manner in which the plurality of flexible flaps (i.e. flags) are provided and attached to the inner surface of the tubeless tire.  Moreover, no other prior art of record is considered to teach or suggest the steps of peeling individual flexible flags from a stack of a plurality of flexible flags, wherein the plurality of flexible flags are held together by an adhesive on a fixed widthwise edge of the individual flexible flags, and attaching individually the plurality of flexible flags to an inner surface of the tubeless tire, via the adhesive arranged between the a fixed widthwise edge of the individual flexible flag and the inner surface of the tubeless tire. Accordingly, one of ordinary skill in the art before the effective filing date of claimed invention would not have found it obvious to modify Bouéry with the claimed methods without a motivation or suggestion to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicant argues that “[a] major distinction between Bouery and the claimed invention is that the Bouery inner tube, used on a bicycle, is an assembled product” and “[b]y contrast, the claimed invention allows an automobile owner or shop attendant to apply individual flags to the inside surface of the tubeless tire.” Applicant further argues that “[i]n Bouery, the tubular tire (as opposed [to a] tubeless tire) is already assembled, and there is simply no provision for a person to affix the flags inside.” 
The examiner notes that a “tubeless tire” is merely a tire that is designed for use without an inner tube. Bouéry discloses a tire that is tubular in shape, but it is also tubeless in that it does not require an inner tube. Moreover, while Bouéry may disclose a tire that is already assembled, the components of the tire must be assembled in some manner in order to arrive at the finished tire product. Bouéry discloses the flags comprising the adhesive as claimed and positioned in the manner as claimed. While Bouéry does not disclose peeling a protective backing off of the flags before application, Majumdar teaches that it is generally known in the art to prevent contamination of adhesive and sealant layers in tires by providing thin films (i.e. backings), as discussed in the detailed rejection above. Accordingly, because the flags comprising adhesive disclosed by Bouéry must be supplied to the tire somehow, and because Majumdar teaches that it is known in the art to provide tire components having adhesive with protective backings, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bouéry in order to provide a protective backing that is removed from an adhesive present on the plurality of flexible flags prior to the attaching step so as to protect the adhesive and prevent contamination before attachment, as taught by Majumdar. 
It is also noted that the features upon which applicant relies (i.e., allowing an automobile owner or shop attendant to apply individual flags to the inside surface of the tubeless tire) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749